Citation Nr: 0518538	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to February 
1946, and from August 1954 to October 1970.  He died in March 
2002. The appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision issued by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for the cause 
of the veteran's death.  The appellant perfected an appeal to 
the Board.

The Board has granted the appellant's motion to advance her 
appeal on the Board's docket.  In September 2004, the Board 
remanded the case to the RO for further development.  The 
case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In connection with this appeal, the appellant was afforded a 
personal hearing in June 2004, by a Veterans Law Judge, 
sitting in Atlanta, Georgia.  That Veterans Law Judge is no 
longer employed by the Board.  The appellant is entitled to a 
hearing with a Veterans Law Judge who will decide his appeal.  
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2004).  
The Board notified the appellant of her right to another 
hearing in May 2005.  In June 2005, the appellant requested a 
hearing before a Veterans Law Judge, in person, at the RO in 
connection with her appeal.

Because these types of  hearings are scheduled by the RO, the 
Board must therefore remand the case to the RO so that the 
requested hearing can be scheduled.  Accordingly, the case is 
remanded to the RO for the following action:

The RO should schedule the appellant for 
a VA hearing before a Veterans Law Judge 
of the Board, at the RO.

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the appellant until she receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




